 



EXHIBIT 10.2
FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT
     This FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT (this “Amendment”), dated
as of July 2, 2007, is entered into by and among Hinton G. Davis (“Davis”), HGD
Investment Limited Partnership, First Venture Holdings, LLC, Mary Teresa Davis
Tanner, Hinton G. Davis III Grantor Trust (“Grantor Trust”), and Susan Cheri
Davis McMillan (each a “Seller” and collectively the “Sellers”), North Pointe
Holdings Corporation, a Michigan corporation (“NPHC”), and Capital City
Acquisition Corp., a Michigan corporation (the “Buyer”). This Amendment amends
that certain Stock Purchase Agreement, dated May 11, 2007, between Sellers, NPHC
and Buyer (the “Agreement”). Capitalized terms used but not defined in this
Amendment shall have the meanings ascribed to them in the Agreement.
RECITALS:
     A. Sellers, NPHC and Buyer entered into the Agreement in order to
consummate a transaction whereby Buyer would purchase from Sellers and Hinton G.
Davis III, Trust B (“Trust B”), and Sellers and Trust B would sell to Buyer, all
of the outstanding capital stock of (i) the Group Companies, and (ii) the
Subsidiaries of the Group Companies;
     B. At the time that the Agreement was entered into, the Parties were
unaware that Trust B had previously been required by its terms to distribute the
assets thereof to the beneficiary thereof and to terminate;
     C. The outstanding capital stock of the Group Companies and their
Subsidiaries that had previously been owned by Trust B has been distributed to
the beneficiary thereof, who in turn contributed such capital stock to Grantor
Trust so that Grantor Trust now holds all such capital stock previously held by
Trust B; and
     D. The Parties desire to substitute Grantor Trust for Trust B in the
Agreement.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations, warranties, covenants and agreements contained in this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereby agree as follows:
     1. The Agreement is hereby amended to substitute Grantor Trust for Trust B
wherever Trust B appears in the Agreement and in the Exhibits and Disclosure
Schedules thereto.
     2. Grantor Trust hereby agrees to be bound by, and shall have all the
rights, and shall observe all the obligations of Trust B pursuant to the
original terms and conditions of the Agreement.
     3. The Sellers, NPHC and Buyer hereby consent to the substitution of
Grantor Trust for Trust B.





--------------------------------------------------------------------------------



 



     4. The language in Section 2.1(b) of the Agreement is hereby deleted in its
entirety and replaced by the following:
     “The consideration (the “Purchase Price”) payable by Buyer for the Shares
is Forty Million Four Hundred Seventy Thousand Dollars ($40,470,000).”
     5. The language in Section 2.3(a)(i) of the Agreement is hereby deleted in
its entirety and replaced by the following:
          “An amount of cash equal to the Purchase Price (minus the Reserve
Escrow Amount and the other deductions as set forth on Exhibit 2.3(a) attached
hereto) in immediately available funds by wire transfer to a bank account of
Sellers as designated by Sellers. The Reserve Escrow Amount shall be paid to the
Escrow Agent and the other deductions set forth on Exhibit 2.3(a) will be paid
directly to the Persons indicated on Exhibit 2.3(a) for and on behalf of
Sellers.”
[the remainder of this page intentionally left blank]

2



--------------------------------------------------------------------------------



 



     In witness whereof the undersigned have executed this First Amendment to
Stock Purchase Agreement effective as of the date first set forth above.

                      CAPITAL CITY ACQUISITION CORP.       HGD INVESTMENT
LIMITED PARTNERSHIP    
 
                                By: HGD, LLC, General Partner    
 
                   
By:
                   
 
                   
Name:
  James G. Petcoff                
Title:
  President       By:        
 
                   
 
          Name:   Hinton G. Davis    
 
          Title:   President    
 
                    NORTH POINTE HOLDINGS CORPORATION       FIRST VENTURE
HOLDINGS, LLC    
 
                   
By:
          By:        
 
                   
Name:
  James G. Petcoff       Name:   Hinton G. Davis    
Title:
  Chairman and Chief Executive Officer       Title:   Authorized Member    
 
                    HINTON G. DAVIS III, TRUST B                                
              Hinton G. Davis    
 
                   
By:
                   
 
                   
Name:
  Susan Cheri Davis McMillan                
Title:
  Trustee                                               Mary Teresa Davis Tanner
   
 
                    HINTON G. DAVIS III, GRANTOR TRUST                          
                    Susan Cheri Davis McMillan    
 
                   
By:
                   
 
                   
Name:
  Susan Cheri Davis McMillan                
Title:
  Trustee                
 
                    Consented to by:                
 
                                      Hinton G. Davis III                
 
                                      Mary Ellen Davis                

[Signature Page to First Amendment to Stock Purchase Agreement]

